Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 1 of 9




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-cv-25186-DPG


  EBONY ETHEREDGE,

         Plainti ,

  v.

  J.A.W. ENTERTAINMENT, INC., a Florida
  corporation, and
  JOE LONG, individually,

         Defendants.


                                  SECOND AMENDED COMPLAINT

            COMES NOW, the Plainti , EBONY ETHEREDGE, by and through the undersigned counsel

  and on behalf of all those similarly situated, (hereinafter as “Plainti ”), hereby les this Second Amended

  Complaint against Defendant, J.A.W. ENTERTAINMENT, INC. d/b/a Club Climaxxx and f/k/a Club

  Rol-Lexx and Defendant JOE LONG (“Defendants”), for violations under the Fair Labor Standards Act,

  as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”), pursuant to this Honorable Court’s Order [DD

  42].

            Plainti seeks unpaid overtime wages, minimum wages, liquidated damages, reasonable attorney’s

  fee and costs from Defendant. Plainti also requests the Court to authorize concurrent notice to all

  persons who were formerly employed by Defendant or who were so employed during the Liability Period,

  informing them of the pendency of this action and their right to opt into this lawsuit pursuant to the

  FLSA, 29 U.S.C. § 216(b).
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 2 of 9




                                                    JURISDICTION

  1.     This action arises under the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. The Court has

         jurisdiction over this claim pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. §1331 and 1337.


                                                          VENUE

  2.     Venue is proper in the United States District Court for the Southern District of Florida as the

         unlawful practices alleged herein took place in Miami-Dade County, Florida, and the Defendant are

         Florida corporations who transact business in Miami-Dade County, Florida, and the transaction that

         is the basis of Plainti ’s Complaint occurred within the District and venue, therefore, properly lies in

         this Court.




                                                         PARTIES

  3.     Plainti    is an individual residing in North Carolina. Plainti became employed and hired by

         Defendant on approximately January 18, 2003, and worked for Defendants as an “Exotic Dancer”

         until approximately May 27, 2018.

  4.     Defendant, J.A.W. ENTERTAINMENT INC., is a Florida corporation formed and existing under

         the laws of the State of Florida and at all times during Plainti ’s employment, Defendant was an

         employer as de ned by 29 U.S.C. §203(d).

  5.     At times relevant1, the Defendant, JOE LONG, was an individual resident of the State of Florida

         who owned and/or operated Defendant J.A.W. ENTERTAINMENT INC, the owner and operator


  1
    While a court-appointed Receiver operated the club f/k/a Club Rol-Lexx and currently d/b/a Club Climaxxx, during a
  period of time relevant to this litigation, it is argued by Plainti s that Defendant J.A.W. Entertainment Inc. and Defendant
  Joe Long are liable for the entire relevant period of time as they assumed any and all liability from the court-appointed
  receiver in regaining possession of the club in question in April 2017, and further under the theory of FLSA successor
  liability.
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 3 of 9




       of the club f/k/a Club Rol-Lexx and currently d/b/a Club Climaxxx, where Plainti s were

       employed. Defendant JOE LONG set the rules and policies of its workers and was, and is, involved

       in the day-to-day operation of the club f/k/a Club Rol-Lexx and currently d/b/a Club Climaxxx.

       Defendant JOE LONG acted and acts directly in the interests of J.A.W. ENTERTAINMENT INC,

       in relation to its employees, and thus, Defendant JOE LONG, was and is an employer within the

       meaning of Section 3(d) of the FLSA, 29 U.S.C. §203(d).

  6.   Throughout Plainti ’s employment with Defendants, Defendant J.A.W. ENTERTAINMENT INC

       was an enterprise engaged in commerce or in the production of goods for commerce as de ned by 29

       U.S.C. §203(r) and 203(s).

  7.   At all times material, Defendants employed employees who regularly were and are engaged in

       commerce or the production of goods for commerce, with Defendant J.A.W. ENTERTAINMENT

       INC having annual gross volume of sales or business done of not less than $500,000 within the

       meaning of Sections 203(r) and (s) of the FLSA. Alternatively, Plainti and those employees

       similarly situated worked in interstate commerce so as to fall within the protections of the Act.

  8.   The additional persons who may become Plainti s in this action are non-exempt employees of

       Defendant who worked on or after March 15, 2015, and who were not paid at least the minimum

       wage for each hour worked, and worked overtime hours but did not receive time-and-a-half wages for

       such overtime hours.

  9.   At all times pertinent to this Complaint, Defendant failed to comply with Title 29 U.S.C. § 201-209,

       in that Plainti and those similarly situated to Plainti performed services for Defendants for which

       no provision were made by the Defendants to properly pay to Plainti s an hourly rate of at least the

       minimum wage, and failed to properly pay for those hours worked in excess of Forty (40) hours
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 4 of 9




        within a work week.

  10.   Likewise, the other employees similarly situated to Plainti regularly worked in excess of Forty (40)

        hours in one or more work weeks during their employment with Defendants.

  11.   However, Defendants did not pay time and a half wages for all of the overtime hours worked by

        Plainti and the other employees similarly situated to them nor did they pay the minimum wage.

  12.   Upon information and belief, the records, to the extent any exist, concerning the number of hours

        worked and amounts paid to Plainti , are in the possession and custody of Defendants.




                                             COUNT I
                                      FEDERAL MINIMUM WAGE

  13.   Plainti , EBONY ETHEREDGE, realleges and incorporates herein the allegations contained in

        paragraphs 1-12.

  14.   Plainti must prove the following three (3) elements in a claim brought under the FLSA: (1) that

        Plainti   was employed by Defendants during the relevant period of time; (2) that Defendant’s

        business engaged in commerce or the production of goods for commerce and had annual gross sales

        of at least Five Hundred Thousand Dollars ($500,000.00); and (3) the Defendant failed to pay

        Plainti a wage of at least the minimum wage.

  15.   Plainti was an employee of Defendants at all times relevant to the violations of the FLSA.

  16.   Based upon previous litigation with Defendant, and further based upon information and belief,

        Defendant was engaged in commerce as de ned by 29 U.S.C. §§206(a) and 207(a)(1), with

        Defendant having an annual gross sales of at least Five Hundred Thousand Dollars ($500,000.00),

        thus making Defendant a “covered employer” under the FLSA, during the relevant period of time.

  17.   Defendants never paid Plainti a rate of pay equal or greater to the applicable minimum wage.
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 5 of 9




  18.   Defendants failed to pay Plainti any wages for her employment with Defendants.

  19.   Defendants willfully violated Section 6 and Section 15 of the Fair Labor Standards Act by failing to

        compensate the Plainti        at a rate equal to the federal minimum wage requirement for work

        performed while employed by Defendants.

        WHEREFORE, Plainti , EBONY ETHEREDGE, demands judgment against the Defendants,

  jointly and severally, for the following:

          (a)       Unpaid minimum wages found to be due and owing;

          (b)       An additional amount equal to the minimum overtime wages found to be due and

          owing as liquidated damages;

          (c)       Prejudgment interest in the event liquidated damages are not awarded;

          (d)       A reasonable attorney’s fee and costs; and

          (e)      Such other relief as the Court deems just and equitable.

                                      COUNT II
                   RECOVERY OF UNPAID WAGES UNDER FLA. STAT. § 448.110

  20.   Plainti , EBONY ETHEREDGE, re-alleges and incorporates herein the allegations contained in

        paragraphs 1-12.

  21.   The Defendants willfully violated Section 448.110 of the Florida Statutes, by failing to pay Plainti a

        direct wage of at least the Florida Minimum Wage for hours worked.

  22.   Plainti has been damaged as a result of Defendants’ failure to pay a direct wage of at least the Florida

        Minimum Wage, to which Plainti was entitled.

  23.   Plainti fully complied with the pre-suit notice requirement of Fla. Stat. § 448.110, as Plainti served

        upon Defendants a letter fully outlining her claim for unpaid minimum wages under this section and

        provided fteen (15) days for Defendants to cure the minimum wages owed to Plainti .
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 6 of 9




  24.   Pursuant to Florida Statutes, Section 448.08, Plainti is entitled to the costs of this action and

        reasonable attorney’s fees.

        WHEREFORE, Plainti , EBONY ETHEREDGE, demands judgment against the Defendants,

  jointly and severally, for the following:

        (a) Unpaid wages found to be due and owing;

        (b) Prejudgment interest in the event liquidated damages are not awarded;

        (c) A reasonable attorney’s fee and costs; and

        (d) Such other relief as the Court deems just and equitable.

                                           COUNT III
                              RECOVERY OF OVERTIME COMPENSATION

  25.   Plainti , EBONY ETHEREDGE, re-alleges and incorporates herein the allegations contained in

        paragraphs 1-12.

  26.   Plainti must prove the following three (3) elements in a claim brought under the FLSA: (1) that

        Plainti   was employed by Defendants during the relevant period of time; (2) that Defendant’s

        business engaged in commerce or the production of goods for commerce and had annual gross sales

        of at least Five Hundred Thousand Dollars ($500,000.00); and (3) the Defendant failed to pay

        Plainti overtime pay at a rate of time and-a-half the Plainti ’s regular rate of pay for all hours

        worked over forty (40) hours in each workweek.

  27.   Plainti was an employee of Defendants at all times relevant to the violations of the FLSA.

  28.   Based upon previous litigation with Defendant, and further based upon information and belief,

        Defendant was engaged in commerce as de ned by 29 U.S.C. §§206(a) and 207(a)(1), with

        Defendant having an annual gross sales of at least Five Hundred Thousand Dollars ($500,000.00),

        thus making Defendant a “covered employer” under the FLSA, during the relevant period of time.
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 7 of 9




  29.   Defendants never paid Plainti overtime pay for those weeks in which Plainti worked at least forty

        (40) hours.

  30.   Defendants failed to pay Plainti any wages for her employment with Defendants.

  31.   Plainti regularly worked in excess of Forty (40) hours in one or more work weeks during Plainti ’s

        employment with Defendants.

  32.   Plainti is entitled to be paid time and one-half of her regular rate of pay for each hour worked in

        excess for Forty (40) hours per work week.

  33.   By reason of the said intentional, willful and unlawful acts of Defendants, all Plainti s (the named

        Plainti and those similarly situated to Plainti ) have su ered damages plus incurring costs and

        reasonable attorney’s fees.

  34.   As a result of Defendants’ willful violations of the Act, all Plainti s (the named Plainti and those

        similarly situated to Plainti ) are entitled to liquidated damages.

  35.   Plainti has retained the undersigned counsel to represent him in this action, and agreed to pay their

        counsel reasonable fees and costs, and pursuant to 29 U.S.C. §216(b), Plainti is entitled to recover

        all reasonable attorney’s fees and costs incurred in this action.

        WHEREFORE, Plainti EBONY ETHEREDGE, and those similarly situated to Plainti who opt

  into this action, demand judgment against the Defendants, jointly and severally, for the following:

          (a)      Unpaid overtime wages found to be due and owing;

          (b)      An additional amount equal to the minimum overtime wages found to be due and

          owing as liquidated damages;

          (c)      A reasonable attorney’s fee and costs; and

          (d)      Such other relief as the Court deems just and equitable.
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 8 of 9




                                     DEMAND FOR JURY TRIAL


  36.   Plainti demands a jury trial on all issues so triable.




  DATED: December 7, 2020

                                                            MILITZOK LAW, P.A.
                                                            Attorney for Plaintiﬀ
                                                            Wells Fargo Building
                                                            4600 Sheridan Street, Suite 402
                                                            Hollywood, Florida 33021
                                                            (954) 780-8228 - Telephone
                                                            (954) 719-4016– Facsimile
                                                            bjm@militzoklaw.com

                                                            By: /s/ Brian Militzok
                                                            BRIAN J. MILITZOK, ESQ
                                                            Fla. Bar No.: 0069993
Case 1:19-cv-25186-DPG Document 48 Entered on FLSD Docket 12/07/2020 Page 9 of 9




                                     CERTIFICATE OF SERVICE

           I   HEREBY      CERTIFY    that   on December 7, 2020, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record identified on the attached Service List in the

  manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive electronically

  Notices of Electronic Filing.


  Service List:
  Anthony Perez, Esq.
  Garcia-Menocal & Perez, P.L.
  4937 SW 74th Court, #3
  Miami, FL 33155                                               /s/Brian J. Militzok
                                                                Brian J. Militzok
